Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 164-182 and 184-191 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 12-[PEGMA300m-HMA-n]v--[Dq-Pr-Bs]w” and further recites “wherein… GalNAG is an N-acetylgalactosamine residue.”  However, “GalNAG” does not appear in Formula IXh.  The examiner recommends deleting “GalNAG” and reciting “GalNAc” therefor, so that the term corresponds to the spelling of the moiety “GalNAc” in Formula IXh.  Claims 172 and 180 recite “a pH-sensitive polymer of Formula IXh: GalNAc-C5-PEG12-[PEGMA3000.75-HMA0.25]4.2KDa-[DMAEMA0.36-PAA0.13-BMA0.51]4.93KDa.”  This version of Formula IXh in claims 172 and 180 is a different formula than the version of Formula IXh of claims 164 and 173.   As Formula IXh of claims 172 and 180 is a different version of the formula than Formula IXh of claims 164 and 172, the variables GalNAc, C5, PEG12, PEGMA, HMA, DMAEMA, PAA, and BMA need to be defined by the claim.  As the variables are not defined by the claim, the artisan would not know what chemical moieties  the variables are in Formula IXh of claims 172 and 180 correspond to.  Further regarding claims 174, 182, 184, and 191 the term “small molecule” recited in these claims is a relative term which renders the claim indefinite. The term “small molecule” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification provides examples, including lactose, galactose, N-acetyl galactosamine, mannose, mannose-6-phosphate, vitamins, and folate (paragraph 256), these do not represent the vast genus of “small molecule,” and the artisan, in looking at these compounds, would not know what molecular weight or molecular radius is required for a compound to be considered a “small molecule” within the meaning of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 164-182 and 184-191 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016118697 A1 to Prieve (IDS filed 1/18/2022).  Prieve discloses a pH-sensitive polymer of formula T1 -L-[PEGMAm·M2n]v·[DMAEMAq-PAAt-BMAs]w where DMAEMA is a polyethyleneglycol methacrylate residue with 2-20 ethylene glycol units; M2 is a hexyl methacrylate residue; BMA is butyl methacrylate residue; PAA is propyl acrylic acid residue; PEGMA is polyethylene glycol methacrylate having 4-5 ethylene glycol units, with a molecular weight of 300, T1 is N-acetylgalactosamine; and L is PEG12, a polyethylene glycol having 12 ethylene glycol units, m and n are each a mole fraction greater than 0, where m is greater than n and m + n = 1; q is a mole fraction of 0.2 to 0.75; r is a mole fraction of 0.05 to 0.6; s is a mole fraction of 0.2 to 0.75; q+r+s= 1; v is 1 to 25 kDa; w is 1 to 25 kDa (abstract; paragraph 7; paragraphs 168-173 and claim 239).  DMAEMA and PEG2 may be linked together by a C5 group (paragraph 256, 263, 179, 282, 297).  In one embodiment, m may be about 0.75, n may be 0.25, v may be 4.2 KDa, n may be 0.36, r may be 0.13, s may be 0.51, and w may be about 4.93 KDa (page 127, BB).  M may further be from 0.85 to 0.9, n may be from 0.1 to 0.15, q may be from 0.33 to 0.37, r may be  from 0.07 to 0.15, s may be  from 0.52 to 0.57, v may be  from 3 kDa to 4.5 kDa, and w may be from  5.5 kDa to 7 kDa (paragraphs 168-173).  Preive further teaches a composition comprising the pH sensitive polymer and a therapeutic agent, such as a oligonucleotide, protein, peptide, or small molecule (paragraphs 7 and 13).   In certain embodiments, the composition includes an antibody, a peptide aptamer, or a protein derived from a natural ligand of the cell surface molecule, an integrin-binding peptide, a LOX-I-binding peptide, and epidermal growth factor (EGF) peptide, a neurotensin peptide, an . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 164-182 and 184-191 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11219634.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.  The patent claims are directed to a pH-sensitive, membrane-destabilizing polymer of formula V: T1-L-[PEGMA.sub.m-M2.sub.n].sub.v-[DMAEMA.sub.q-PAA.sub.r-BMA.sub.s].sub.- w V . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



March 22, 2022